DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/721,183 originally filed 12/19/2019 claims no foreign priority.

Response to Amendment
This office action is in response to amendments submitted on 09/14/2022 wherein claims 1-20 are pending and ready for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.
Step 2A of the 2019 Guidance is divided into two Prongs.  Prong 1 requires the examiner to determine if the claims recite an abstract idea, and further requires that the abstract idea belong to one of three enumerated groupings: mathematical concepts, mental processes, and certain methods of organizing human activity.

Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
	A method comprising: 
detecting a force applied to a sensing area of a sensor system, based on a first force applied to a first sensing region of the sensing area determined by a first sensor and a second force applied to a second sensing region of the sensing area determined by a second sensor;
	determining that the first sensing region is a correct sensing region when a first relative magnitude is within a threshold of a total applied force; 
determining that the second sensing region is an incorrect sensing region when a second relative magnitude is not within the threshold of the total applied force; 
determining an activation area of the incorrect sensing region;
determining a force distribution of the incorrect sensing region;
calculating a corrected corresponding force measurement of the incorrect sensing region based on the activation area and force distribution of the incorrect sensing region.

	Claim 12 is copied below, with the limitations belonging to an abstract idea being underlined.
	A sensor system comprising: 
	a sensing area disposed along a surface of the sensor system; 
	a first sensing region disposed within the sensing area comprising a first sensor configured to detect a force applied to the surface of the sensing area; 
	a second sensing region disposed within the sensing area comprising a second sensor configured to detect a force applied to the surface of the sensing area; and 
	a processor that, when executing computer readable and executable instructions of the sensor system, causes the sensor system to: 
		detect a force applied to the sensing area of the sensor system, 
		determine that the first sensing region is a correct sensing region when a first relative magnitude is within a threshold of a total applied force; 
		determine that the second sensing region is an incorrect sensing region when a second relative magnitude is not within a threshold of a total applied force;    
		determine an activation area of the incorrect sensing region; 
		determine a force distribution of the incorrect sensing region; and 
		calculate a corrected corresponding force measurement of the incorrect sensing 	region based on the activation area and force distribution of the incorrect sensing region.  

	The limitations underlined can be considered to describe mental processes or a mathematical concept.  The word “determine” can have several meanings such as calculating, measuring, comparing, identifying, etc., therefore the word “determine” has a very broad meaning.  As such, the limitations underlined above using the word “determine” can be considered to describe a mental process.  Additionally, the limitation using the word “calculate” can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations/two-group significance tests for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.
In summary, the highlighted steps in the claim above therefore recite an abstract idea at Prong 1 of the 101 analysis.
The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the computer, computer product, or computer system do not offer a meaningful limitation beyond generally linking the use of the method to a computer (see Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 217, 110 USPQ2d 1976, 1981 (2014)). The claim does not recite a particular machine applying or being used by the abstract idea.
 The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claims do not recite a particular machine applying or being used by the abstract idea. The claims do not effect a real-world transformation or reduction of any particular article to a different state or thing.  As the word “determine” can have several meanings, the phrase that follows the word “determine” is not directed toward a practical application.  Examiner respectfully suggests the word “determine” be refined to convey how “the first sensing region is a correct sensing region,” “the second sensing region is an incorrect sensing region,” “an activation area of the incorrect sensing region,” “a force distribution of the incorrect sensing region” are determined.  Additionally, manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.  
The claims do not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed invention from Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 12 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

14.	Dependent claims 2-11 and 13-20 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely further mathematical steps detailing how the data processing algorithm is implemented, i.e. additional software limitations. These do not help to integrate the claim into a practical application or make it significant more than the abstract idea (which is recited in slightly more detail, but not in enough detail to be considered to narrow the claim to a particular practical application itself).  Considering all the limitations individually and in combination, the claimed additional elements do not show any inventive concept to applying algorithms such as improving the performance of a computer or any technology, and do not meaningfully limit the performance of the application.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Di Pardo et al., hereinafter Di Pardo, U.S. Pub. No. 2019/0357811 A1 in view of  Moore, U.S. Pub. No. 2016/0265994 A1.

Regarding Independent claim 1 Di Pardo teaches:
	“A method comprising:” 
	“detecting a force applied to a sensing area of a sensor system, based on a first force applied to a first sensing region of the sensing area determined by a first sensor and a second force applied to a second sensing region of the sensing area determined by a second sensor,” (Di Pardo, figs 9A-B, 10A-B, 11A-B, 12A-B, ¶ 0137-¶ 0139:  Di Pardo teaches “The pressure map of Fig 9A shows a generalized involvement of the entire hand in exerting pressure on the handpiece: (¶ 0137) where the relative intensity is represented on the basis of the shading (¶ 0137).  Di Pardo also teaches “the diagram of 9B represents graphically the plot of the mean force applied on the palm of the hand and detected by the pressure sensors” (¶ 0137) where “The mean pressures of each sensor multiplied by the area involved in the detection yield a mean force value (F)” (¶ 0137) where the “mean force” of the pressure area represents the force applied to the area.  Figs. 9A, 10A, 11A, and 12A depict different areas with different mean forces.  Figs 9B, 10B, 11B, and 12B, provide a “plot of the mean force applied on the palm of the hand and detected by the pressure sensors” (¶ 0137) therefore Di Pardo discloses “detecting a force applied to a sensing area of a sensor system” based on forces detected by different sensors in different areas.
	“determining that the first sensing region is a correct sensing region” 
	“determining that the second sensing region is an incorrect sensing region” (Di Pardo, ¶ 0138-¶ 0139:  Di Pardo teaches “areas mostly involved in exertion of pressure are the intermediate and distal phalanges of all five fingers” which discloses “a correct sensing region” and the “noise on the rest of the hand is generally found to be not higher than 20-30% of the total force exerted by the hand” where “the noise on the rest of the hand” discloses “an incorrect sensing region”).
	Di Pardo does not teach:
	“when a first relative magnitude is within a threshold of a total applied force;” 
	“when a second relative magnitude is not within the threshold of the total applied force”
	Moore teaches:
	“when a first relative magnitude is within a threshold of a total applied force;” 
	“when a second relative magnitude is not within the threshold of the total applied force” (Moore, fig 2A, ¶ 0034, ¶ 0040-¶:  Moore teaches a first and second sensor associated with a first and second area of a surface (see fig 2A, ¶ 0034).  Moore also teaches “The first sensor may be a pressure-based sensor configured to generate a signal when a pressure applied to the first patch exceeds a pressure threshold.  Alternatively, the first sensor may be a pressure-based and resistance-based sensor.  Once enough pressure is applied and the switch is closed, the resistance value is determined for determining the type of contact.  The second sensor detects second sensor data for a second zone or area of the surface” (¶ 0040) disclosing the type of contact is determined based on an “electrical resistance threshold value stored in memory” 
(¶ 0041). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the type of region (correct or incorrect) as taught by Di Pardo by including thresholds as taught by Moore as thresholds define an objective means for determining if a criteria has been met or not in order to provide “a cost-effective solution to advantageously gain a tactile understanding of a surface area upon which a plurality of filaments, threads, and/or nubs are positioned” (Moore, ¶ 0007).  
	Di Pardo teaches:
	“determining an activation area of the incorrect sensing region” (Di Pardo, Fig 10C, 12C, ¶0144-¶ 0146:  Di Pardo teaches “the areas of the pressure map where, for each type of grasp, the concentration of noise (where applicable) is to be expected are encompassed with jagged outlines” thereby disclosing an “activation area of the incorrect sensing region”); 
	“determining a force distribution of the incorrect sensing region” (Di Pardo, figs 9A, 10A, 11A, 12A, ¶ 0137: Di Pardo teaches the “topographic map of which may be seen in fig 9A, with relative intensity of activation on the basis of the shading” disclosing “determining a force distribution”); and 
	“calculating a corrected corresponding force measurement of the incorrect sensing region based on the activation area and force distribution of the incorrect sensing region” (Di Pardo, ¶ 0133-¶ 0136:  Di Pardo teaches “filtering any possible background noise or activations of the sensor that are not to be attributed to the type of grasp” (¶ 0133) where the “noise” is related to a “force distribution”  and an “activation area” (see above) and “filtering” discloses “calculating a corrected corresponding force measurement”).  

Regarding claim 5 Di Pardo teaches:
	“the first sensing region is placed in an inactive state if the detected force of the first sensing region is outside a ratio threshold when compared to the detected force of the second sensing region” (Di Pardo, ¶ 0159-¶ 0163:  Di Pardo teaches “involvement thresholds” which are “defined as a fraction of sensitive elements SS involved over the total number of sensitive elements SS of the map area” (¶ 0161) where active sensitive elements SS are  different  for different grasps.  Di Pardo also teaches “recording the information supplied by the sensitive elements SS or each map area and comparing it with the involvements thresholds that can be applied for the different types of grasp” (¶ 0162) therefore once the type of grasp is determined, data from specific  sensing regions is not necessary therefore the “sensing region is placed in an inactive state”).  

Regarding Independent claim 12 Di Pardo teaches:
	“A sensor system comprising:” 
	“a sensing area disposed along a surface of the sensor system;” 
	“a first sensing region disposed within the sensing area comprising a first sensor configured to detect a force applied to the surface of the sensing area;” 
	“a second sensing region disposed within the sensing area comprising a second sensor configured to detect a force applied to the surface of the sensing area” (Di Pardo, fig 4A, ¶ 0046, ¶ 0156:  Di Pardo teaches pockets (20) that hold pressure sensors representing areas of a glove (fig 4A, ¶ 0046) where the areas of a glove disclose “a sensing area disposed along a surface of the sensor system” and that each of the pressure sensors detect forces “along an area of the corresponding pressure sensor PS” (¶ 0156) which discloses different sensing regions corresponding to different sensors); 
	“a processor that, when executing computer readable and executable instructions of the sensor system” (Di Pardo, fig 1, ¶ 0039:  Di Pardo teaches a “processing unit 8 configured for receiving data and/or signals from the sensorized glove 2” and is “configured for processing said data” (¶ 0039), “causes the sensor system to:” 
		“detect a force applied to the sensing area of a sensor system,” (Di Pardo, figs 9A, 10A, 11A, 12A, ¶ 0138-¶ 0139:  Di Pardo teaches the pressure maps that show areas of pressure (¶ 0138));  
		“determine that the first sensing region is a correct sensing region;” 
		“determine that the second sensing region is an incorrect sensing region” (Di Pardo, ¶ 0138-¶ 0139:  Di Pardo teaches “areas mostly involved in exertion of pressure are the intermediate and distal phalanges of all five fingers” and “noise on the rest of the hand is generally found to be not higher than 20-30% of the total force exerted by the hand” disclosing “the first sensing region” and “the second sensing region”).
	Di Pardo does not teach:    
	“when a first relative magnitude is within a threshold of a total applied force;” 
	“when a second relative magnitude is not within the threshold of the total applied force”
	Moore teaches:
	“when a first relative magnitude is within a threshold of a total applied force;” 
	“when a second relative magnitude is not within the threshold of the total applied force” (Moore, fig 2A, ¶ 0034, ¶ 0040-¶:  Moore teaches a first and second sensor associated with a first and second area of a surface (see fig 2A, ¶ 0034).  Moore also teaches “The first sensor may be a pressure-based sensor configured to generate a signal when a pressure applied to the first patch exceeds a pressure threshold.  Alternatively, the first sensor may be a pressure-based and resistance-based sensor.  Once enough pressure is applied and the switch is closed, the resistance value is determined for determining the type of contact.  The second sensor detects second sensor data for a second zone or area of the surface” (¶ 0040) disclosing the type of contact is determined based on an “electrical resistance threshold value stored in memory” 
(¶ 0041). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified determining the type of region (correct or incorrect) as taught by Di Pardo by including thresholds as taught by Moore as thresholds define an objective means for determining if a criteria has been met or not in order to provide “a cost-effective solution to advantageously gain a tactile understanding of a surface area upon which a plurality of filaments, threads, and/or nubs are positioned” (Moore, ¶ 0007).  
	Di Pardo teaches:
	“determine an activation area of the incorrect sensing region” (Di Pardo, Fig 10C, 12C, ¶0144-¶ 0146:  Di Pardo teaches “the areas of the pressure map where, for each type of grasp, the concentration of noise (where applicable) is to be expected are encompassed with jagged outlines” thereby disclosing an “activation area of the incorrect sensing region”); 
	“determine a force distribution of the incorrect sensing region” (Di Pardo, figs 9A, 10A, 11A, 12A, ¶ 0137: Di Pardo teaches the “topographic map of which may be seen in fig 9A, with relative intensity of activation on the basis of the shading” disclosing “determining a force distribution”); and 
	“calculate a corrected corresponding force measurement of the incorrect sensing region based on the activation area and force distribution of the incorrect sensing region” (Di Pardo, ¶ 0133-¶ 0136:  Di Pardo teaches “filtering any possible background noise or activations of the sensor that are not to be attributed to the type of grasp” (¶ 0133) where the “noise” is related to a “force distribution”  and an “activation area” (see above) and “filtering” discloses “calculating a corrected corresponding force measurement”).  

Claims 2-3, 6, 8-9, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Di Pardo as modified in view of Moore as applied to claims 1 and 12 respectively above, and further in view of Barfield et al., hereinafter Barfield, U.S. Pub. No. 2014/0214353 A1.

Regarding claim 2 Di Pardo teaches:
	“determining a plurality of activated states of a plurality of sensors of the first sensing region and the second sensing region based on the detected force” (Di Pardo, figs 9A, 10A, 11A, 12A, ¶ 0137:  Di Pardo depicts in the pressure maps of fig 9A, 10A. 11A, and 12A, different areas corresponding to the intensity of the pressure (depicted by the shading) for a “plurality of sensors” for different sensing regions); 
	“determining a first force measurement of the first sensing region based on generated electrical signals of the plurality of sensors of the first sensing region;” 
	“determining a second force measurement of the second sensing region based on generated electrical signals of the plurality of sensors of the second sensing region” (Di Pardo, fig 2, ¶ 0047:  Di Pardo teaches the pressure sensors form a sensor network that “includes a plurality of electrical connections” connected to the pressure sensors disclosing the “force measurement(s)” of the different “sensing region(s)” are “based on electrical signals”); 
	“determining the total applied force based on the first force measurement and the second force measurement” (Di Pardo, ¶ 0137-¶ 0138, ¶ 0140, ¶ 0142:  Di Pardo teaches determining the force by multiplying the pressure by the area (¶ 0137).  Di Pardo teaches the noise for each type of grip compared to the “total force exerted by the hand”(¶ 0138) disclosing “a total applied force”); 
	“determining the first relative magnitude of the first sensing region based on the first force measurement of the plurality of sensors of the first sensing region, a first area of the first sensing region, and at least a portion of a total area of the sensing area;” 
	“determining the second relative magnitude of the second sensing region based on the second force measurement of the plurality of sensors of the second sensing region, the first area of the first sensing region, and at least the portion of the total area of the sensing area” (Di Pardo, fig 9B, ¶ 0137:  Di Pardo teaches the “mean pressures of each sensor multiplied by the area involved in the detection yield a mean force value (F), and the average of the forces (F) detected by the various sensors is the force F represented by the time plot” (¶ 0137) thereby disclosing “the relative magnitude” of different “sensing regions”;
	“determining a first regional confidence factor for the first sensing region based on the first relative magnitude and the total applied force;” 
	“determining a second regional confidence factor for the second sensing region based on the second relative magnitude and the total applied force” (Di Pardo, ¶ 0138, ¶ 0140, ¶ 0142:  Di Pardo teaches the percentage of noise with respect to the total force applied for various grips.  A person of ordinary skill in the art would understand the total percentage would be 100% and knowing the percentage of the force that represents noise, which represents the “second sensing region” (see claim 1 above), one could easily determine the percentage of total force representing the “first sensing region” where the percentage of total force discloses a  “regional confidence factor”);   
	Di Pardo does not teach:	
	“determining a raw confidence factor based on the first regional confidence factor and the second regional confidence factor;” 
	“initiating a correction algorithm to calculate a corrected confidence factor based on a comparison of the raw confidence factor and a threshold confidence factor;” 
	“determining a corrected regional confidence factor for the incorrect sensing region based on the second relative magnitude, the corrected corresponding force measurement for the incorrect sensing region, and the total applied force;” 
	“determining the corrected confidence factor by averaging the first regional confidence factor of the correct sensing region and the corrected regional confidence factor of the incorrect sensing region;” and 
	“determining if the corrected confidence factor is below the threshold confidence factor.”  
	Barfield teaches:
	 “determining a raw confidence factor based on the first regional confidence factor and the second regional confidence factor;” 
	“initiating a correction algorithm to calculate a corrected confidence factor based on a comparison of the raw confidence factor and a threshold confidence factor;” 
	“determining a corrected regional confidence factor for the incorrect sensing region based on the second relative magnitude, the corrected corresponding force measurement for the incorrect sensing region, and the total applied force;” 
	“determining the corrected confidence factor by averaging the first regional confidence factor of the correct sensing region and the corrected regional confidence factor of the incorrect sensing region” (Barfield, fig 2, fig 4, fig 5,  ¶ 0015:  Barfield teaches a “delta pressure” which is the change in pressure between two events where a force covers a different region.  Barfield teaches “After the method outputs a Confidence Estimate, the method may return to step 210 where more data may be sampled from the pressure sensor that ultimately progresses to outputting more pressure confidence estimates of the pressure signal” disclosing correcting the regional confidence factor for the different “sensing regions” (¶ 0015).  Fig 2 depicts an algorithm “to calculate a corrected confidence factor”); and 
	“determining if the corrected confidence factor is below the threshold confidence factor” (Barfield, ¶ 0018-¶ 0019, ¶ 0022-¶ 0025:  Barfield teaches the “calculation of Confidence Estimate from pressure data may be used to set and adjust the Delta Pressure threshold value based on the noise present” (¶ 0018) and a “Confidence Estimate” may be used to determine the reliability of a pressure delta measurement (¶ 0019) thereby disclosing if the “corrected confidence factor is below the threshold confidence factor”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the percentages (confidence factors) of different regions as taught by Di Pardo by including the manipulation of a confidence estimate (confidence factor) as disclosed by Barfield in order “to provide an indication of the reliability of one pressure sensor over another by relying on the pressure sensor with the best confidence estimate” (Barfield, ¶ 0016).   

Regarding claim 3 Di Pardo teaches:
	“the first and second force measurements of the plurality of sensors of the first sensing region and of the second sensing region are determined based on peak generated electrical signals of the plurality of sensors of the first sensing region and the second sensing region” (Di Pardo, fig 2, ¶ 0047:  Di Pardo teaches the pressure sensors form a sensor network that “includes a plurality of electrical connections” connected to the pressure sensors disclosing the “force measurement(s)” of the different “sensing region(s)” are “based on electrical signals”); 
	“the total applied force is determined by summing a first peak force measurement of the first force measurement and a second peak force measurement of the second force measurement” (Di Pardo, ¶ 0137-¶ 0138, ¶ 0140, ¶ 0142:  Di Pardo teaches determining the force by multiplying the pressure by the area (¶ 0137).  Di Pardo teaches the noise for each type of grip compared to the “total force exerted by the hand”(¶ 0138) disclosing “a total applied force” where force measurements would be based on “peak force measurement(s)” (see above)); 
	“the first relative magnitude of the first sensing region is determined based on the first peak force measurement of the plurality of sensors of the first sensing region, the first area of the first sensing region, and at least the portion of the total area of the sensing area;” 
	“the second relative magnitude of the second sensing region is determined based on the second peak force measurement of the plurality of sensors of the second sensing region, the first area of the first sensing region, and at least the portion of the total area of the sensing area” (Di Pardo, fig 9B, ¶ 0137:  Di Pardo teaches the “mean pressures of each sensor multiplied by the area involved in the detection yield a mean force value (F), and the average of the forces (F) detected by the various sensors is the force F represented by the time plot” 
(¶ 0137) thereby disclosing “the relative magnitude”  of different “sensing regions”); 
	“the correct sensing region is determined based on the first regional confidence factor;” 
	“the incorrect sensing region is determined based on the second regional confidence factor” (Di Pardo, fig 10A, 10C, 12A, 12C, ¶ 0138, ¶ 0142, ¶ 146:  Di Pardo teaches the percentage of the force that represents noise, these areas would represent the “second sensing region” (see claim 1 above), thereby disclosing the “incorrect sensing region” based on a “confidence factor.”  The remaining areas of the grip would represent the “correct sensing region” that would have a “confidence factor” different from the “confidence factor”  of the “incorrect sensing region”); 
	“the activation area of the incorrect sensing region is determined based on a plurality of activated states of the plurality of sensors of the incorrect sensing region” (Di Pardo, fig 10C, 12C, ¶ 0146:  Di Pardo teaches the “pressure map visible in each figure of this group of figures is arranged as a set of matrices each associated to a sensor PS in a pocket 20” (¶ 0146) where the areas of the force due to noise is represented in a jagged outline (¶ 0146); 
	“the force distribution of the incorrect sensing region is determined based on the peak generated electrical signals of the plurality of sensors of the incorrect sensing region” (Di Pardo, fig 9A, 10A, 11A, 12A:  Di Pardo teaches topographic maps that indicate the relative intensity of a force based on shading (¶ 0137) where the intensity of the force is determined “based on the peak generated electrical signals” (see above));   
	Di Pardo does not teach:
	“the raw confidence factor is determined by averaging the first regional confidence factor and the second regional confidence factor;” and 
	“the correction algorithm to calculate the corrected confidence factor is performed if the raw confidence factor is below the threshold confidence factor.”  
	Barfield teaches:
	“the raw confidence factor is determined by averaging the first regional confidence factor and the second regional confidence factor” (Barfield ¶ 0015, ¶ 0017:  Barfield teaches calculating a confidence estimate as the standard deviation of the signals (¶ 0017) and then using the standard deviations of the noise estimate and the filtered signal to determine a Confidence Estimate of the event (EQ 2) where “confidence estimate” reads on “confidence factor” thereby disclosing a “raw confidence factor” based on the confidence estimate of two different regions); and 
	“the correction algorithm to calculate the corrected confidence factor is performed if the raw confidence factor is below the threshold confidence factor” (Barfield, fig 2, fig 4, 
¶ 0018-¶ 0019, ¶ 0022-¶ 0025:  Fig 2 depicts an algorithm “to calculate the corrected confidence factor.”  Barfield teaches the “calculation of Confidence Estimate from pressure data may be used to set and adjust the Delta Pressure threshold value based on the noise present” (¶ 0018) and a “Confidence Estimate” may be used to determine the reliability of a pressure delta measurement (¶ 0019).  In step 465 of fig. 4 the relationship between the delta pressure and the pressure threshold is determined and the algorithm is repeated dependent on the determination).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the percentages (confidence factors) of different regions as taught by Di Pardo by including the manipulation a confidence estimate (confidence factor) as disclosed by Barfield in order “to provide an indication of the reliability of one pressure sensor over another by relying on the pressure sensor with the best confidence estimate” (Barfield, ¶ 0016).  

Regarding claim 6 Di Pardo teaches:
	“each sensing region has a different total area” (Di Pardo, fig 10C, 12C, ¶ 145-146:  Di Pardo teaches pressure maps “arranged as a set of matrices each associated to a sensor PS in a pocket 20” (¶ 0146) where the areas associated with the forces due to noise are within a jagged outline (¶ 0146) and other areas are encircled (¶ 0145) disclosing different sensing regions with different areas).

Regarding claim 8:
	Claim 8 recites analogous limitations to claim 2 above and is therefore rejected on the same premise.  Regarding “an activated state of a sensor” Di Pardo teaches that each pressure sensor produces pressure data corresponding to an area (¶ 0156)).

Regarding claim 9:
	Claim 9 recites analogous limitations to claim 3 above and is therefore rejected on the same premise.

Regarding claim 13 Di Pardo teaches:
	“determining a first force measurement of a first sensor based on a generated electrical signal of the first sensor;” 
	“determining a second force measurement of a second sensor based on a generated electrical signal of the second sensor” (Di Pardo, fig 2, ¶ 0047:  Di Pardo teaches the pressure sensors form a sensor network that “includes a plurality of electrical connections” connected to the pressure sensors disclosing the “force measurement(s)” of the different “sensing region(s)” are “based on electrical signals”); 
	“determining the total applied force based on the first force measurement and the second force measurement” (Di Pardo, ¶ 0137-¶ 0138, ¶ 0140, ¶ 0142:  Di Pardo teaches determining the force by multiplying the pressure by the area (¶ 0137).  Di Pardo teaches the noise for each type of grip compared to the “total force exerted by the hand”(¶ 0138) disclosing “a total applied force”); 
	“determining the first relative magnitude of the first sensing region based on the first force measurement, a first area of the first sensing region, and at least a portion of a total area of the sensing area;” 
	“determining the second relative magnitude of the second sensing region based on the second force measurement, the first area of the first sensing region, and at least the portion of the total area of the sensing area” (Di Pardo, fig 9B, ¶ 0137:  Di Pardo teaches the “mean pressures of each sensor multiplied by the area involved in the detection yield a mean force value (F), and the average of the forces (F) detected by the various sensors is the force F represented by the time plot” (¶ 0137) thereby disclosing “the relative magnitude”  of different “sensing regions”); 
	“determining a first regional confidence factor for the first sensing region based on the first relative magnitude, and the total applied force;” 
	“determining a second regional confidence factor for the second sensing region based on the second relative magnitude, and the total applied force” (Di Pardo, ¶ 0138, ¶ 0140, ¶ 0142:  Di Pardo teaches the percentage of noise with respect to the total force applied for various grips.  A person of ordinary skill in the art would understand the total percentage would be 100% and knowing the percentage of the force that represents noise, which represents the “second sensing region” (see claim 1 above), one could easily determine the percentage of total force representing the “first sensing region” where the percentage of total force discloses a  “regional confidence factor”);   
 	Di Pardo does not teach:
	“determining a raw confidence factor based on the first regional confidence factor and the second regional confidence factor.”
	Barfield teaches:
	“determining a raw confidence factor based on the first regional confidence factor and the second regional confidence factor” (Barfield ¶ 0015, ¶ 0017:  Barfield teaches calculating a confidence estimate as the standard deviation of the signals (¶ 0017)and then using the standard deviations of the noise estimate and the filtered signal to determine a Confidence Estimate of the event (EQ 2) where “confidence estimate” reads on “confidence factor” thereby disclosing a “raw confidence factor” based on the confidence estimate of two different regions)  .  	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the percentages (confidence factors) of different regions as taught by Di Pardo by including the manipulation a confidence estimate (confidence factor) as disclosed by Barfield in order “to provide an indication of the reliability of one pressure sensor over another by relying on the pressure sensor with the best confidence estimate” (Barfield, ¶ 0016).   

Regarding claim 14 Di Pardo teaches:
	“the first force measurement of the first sensor is determined based on a peak generated electrical signal of the first sensor;” 
	“the second force measurement of the second sensor is determined based on a peak generated electrical signal of the second sensor” (Di Pardo, fig 2, ¶ 0047:  Di Pardo teaches the pressure sensors form a sensor network that “includes a plurality of electrical connections” connected to the pressure sensors disclosing the “force measurement(s)” of the different “sensor(s)” are “based on electrical signals”); and
	“the total applied force is determined by summing the first force measurement and the second force measurement” (Di Pardo, ¶ 0137-¶ 0138, ¶ 0140, ¶ 0142:  Di Pardo teaches determining the force by multiplying the pressure by the area (¶ 0137).  Di Pardo teaches the noise for each type of grip compared to the “total force exerted by the hand”(¶ 0138) disclosing “a total applied force”).  

Regarding claim 15 Di Pardo does not teach:
	“determine if the raw confidence factor is below a threshold confidence factor;” and 	“perform a discrete correction algorithm to calculate a corrected confidence factor if the raw confidence factor is below the threshold confidence factor.”  
	Barfield teaches:
	“determine if the raw confidence factor is below a threshold confidence factor;” and 	“perform a discrete correction algorithm to calculate a corrected confidence factor if the raw confidence factor is below the threshold confidence factor” (Barfield, fig 4, 
¶ 0018-¶ 0019, ¶ 0022-¶ 0025:  Barfield teaches the “calculation of Confidence Estimate from pressure data may be used to set and adjust the Delta Pressure threshold value based on the noise present” (¶ 0018) and a “Confidence Estimate” may be used to determine the reliability of a pressure delta measurement (¶ 0019).  In step 465 of fig. 4 the relationship between the delta pressure and the pressure threshold is determined and the algorithm is repeated dependent on the determination).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the percentages (confidence factors) of different regions as taught by Di Pardo by including the manipulation a confidence estimate (confidence factor) as disclosed by Barfield in order “to provide an indication of the reliability of one pressure sensor over another by relying on the pressure sensor with the best confidence estimate” (Barfield, ¶ 0016).   

Regarding claim 16 Di Pardo teaches:
	“determining that the first sensing region is a correct sensing region based on the first regional confidence factor;” 
	“determining that the second sensing region is an incorrect sensing region based on the second regional confidence factor” (Di Pardo, fig 10A, 10C, 12A, 12C, ¶ 0138, ¶ 0142, 
¶ 146:  Di Pardo teaches the percentage of the force that represents noise, these areas would represent the “second sensing region” (see claim 12 above), thereby disclosing the “incorrect sensing region” based on a “confidence factor.”  The remaining areas of the grip would represent the “correct sensing region” that would have a “confidence factor” different from the “confidence factor”  of the “incorrect sensing region”); 
	“determining an activation area of the incorrect sensing region based on an activated state of the second sensor” (Di Pardo, fig 10C, 12C, ¶ 0146:  Di Pardo teaches the “pressure map visible in each figure of this group of figures is arranged as a set of matrices each associated to a sensor PS in a pocket 20” (¶ 0146) where the areas of the force due to noise is represented in a jagged outline (¶ 0146); 
	“determining a force distribution of the incorrect sensing region based on the peak generated electrical signal of the second sensor” (Di Pardo, fig 9A, 10A, 11A, 12A:  Di Pardo teaches topographic maps that indicate the relative intensity of a force based on shading 
(¶ 0137) where the intensity of the force is determined “based on the peak generated electrical signals” (see claim 14 above));   
	“calculating a corrected corresponding peak force measurement of the incorrect sensing region based on the activation area and force distribution of the incorrect sensing region” (Di Pardo, ¶ 0133-¶ 0136:  Di Pardo teaches “filtering any possible background noise or activations of the sensor that are not to be attributed to the type of grasp” (¶ 0133) where the “noise” is related to a “force distribution”  and an “activation area” (see above) and “filtering” discloses “calculating a corrected corresponding force measurement”); 
	Di Pardo does not teach:
	“determining a corrected regional confidence factor for the incorrect sensing region based on the second relative magnitude, the corrected corresponding peak force measurement for the incorrect sensing region, and the total applied force;” 
	“determining the corrected confidence factor by averaging the first regional confidence factor of the correct sensing region and the corrected regional confidence factor of the incorrect sensing region; and” 
	“determining if the corrected confidence factor is below the threshold confidence factor.”  
	Barfield teaches:
	“determining a corrected regional confidence factor for the incorrect sensing region based on the second relative magnitude, the corrected corresponding peak force measurement for the incorrect sensing region, and the total applied force;” 
	“determining the corrected confidence factor by averaging the first regional confidence factor of the correct sensing region and the corrected regional confidence factor of the incorrect sensing region” (Barfield, fig 2, fig 4, fig 5,  ¶ 0015:  Barfield teaches a “delta pressure” which is the change in pressure between two events where a force covers a different region.  Barfield teaches “After the method outputs a Confidence Estimate, the method may return to step 210 where more data may be samples from the pressure sensor that ultimately progresses to outputting more pressure confidence estimates of the pressure signal” (¶ 0015) disclosing correcting the regional confidence factor for the different “sensing regions”.  Fig 2 depicts an algorithm “to calculate a corrected confidence factor”); and 
	“determining if the corrected confidence factor is below the threshold confidence factor” (Barfield, ¶ 0018-¶ 0019, ¶ 0022-¶ 0025:  Barfield teaches the “calculation of Confidence Estimate from pressure data may be used to set and adjust the Delta Pressure threshold value based on the noise present” (¶ 0018) and a “Confidence Estimate” may be used to determine the reliability of a pressure delta measurement (¶ 0019) thereby disclosing if the “corrected confidence factor is below the threshold confidence factor”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the percentages (confidence factors) of different regions as taught by Di Pardo by including the manipulation a confidence estimate (confidence factor) as disclosed by Barfield in order “to provide an indication of the reliability of one pressure sensor over another by relying on the pressure sensor with the best confidence estimate” (Barfield, ¶ 0016).   
	
Regarding claim 17:
	Claim 17 recites analogous limitations to claim 15 above and is therefore rejected on the same premise.

Regarding claim 18 Di Pardo teaches:
	“determining that the first sensing region is a correct sensing region based on the first regional confidence factor;” 
	“determining that the second sensing region is a incorrect sensing region based on the second regional confidence factor” (Di Pardo, fig 10A, 10C, 12A, 12C, ¶ 0138, ¶ 0142, ¶ 146:  Di Pardo teaches the percentage of the force that represents noise, these areas would represent the “second sensing region” (see claim 12 above), thereby disclosing the “incorrect sensing region” based on a “confidence factor.”  The remaining areas of the grip would represent the “correct sensing region” that would have a “confidence factor” different from the “confidence factor”  of the “incorrect sensing region”); 
	“determining an activation area of the incorrect sensing region based on an activated state of the second sensor” (Di Pardo, fig 10C, 12C, ¶ 0146:  Di Pardo teaches the “pressure map visible in each figure of this group of figures is arranged as a set of matrices each associated to a sensor PS in a pocket 20” (¶ 0146) where the areas of the force due to noise is represented in a jagged outline (¶ 0146)); 
	“determining a force distribution of the incorrect sensing region based on the peak generated electrical signal of the second sensor” (Di Pardo, fig 9A, 10A, 11A, 12A:  Di Pardo teaches topographic maps that indicate the relative intensity of a force based on shading 
(¶ 0137) where the intensity of the force is determined “based on the peak generated electrical signals” (see claim 14 above));   
	“calculating a corrected corresponding peak force measurement of the incorrect sensing region based on the activation area and force distribution of the incorrect sensing region” (Di Pardo, ¶ 0133-¶ 0136:  Di Pardo teaches “filtering any possible background noise or activations of the sensor that are not to be attributed to the type of grasp” (¶ 0133) where the “noise” is related to a “force distribution” and an “activation area” (see above) and “filtering” discloses “calculating a corrected corresponding force measurement”); 
	Di Pardo does not teach:
	“determining a corrected regional confidence factor for the incorrect sensing region based on the second relative magnitude, the corrected corresponding peak force measurement for the incorrect sensing region, and the total applied force;” 
	“determining the corrected confidence factor by averaging the first regional confidence factor of the correct sensing region and the corrected regional confidence factor of the incorrect sensing region;” and 
	“determining if the corrected confidence factor is below the threshold confidence factor.”  
	Barfield teaches:
	“determining a corrected regional confidence factor for the incorrect sensing region based on the second relative magnitude, the corrected corresponding peak force measurement for the incorrect sensing region, and the total applied force;” 
	“determining the corrected confidence factor by averaging the first regional confidence factor of the correct sensing region and the corrected regional confidence factor of the incorrect sensing region” (Barfield, fig 2, fig 4, fig 5,  ¶ 0015:  Barfield teaches a “delta pressure” which is the change in pressure between two events where a force covers a different region.  Barfield teaches “After the method outputs a Confidence Estimate, the method may return to step 210 where more data may be samples from the pressure sensor that ultimately progresses to outputting more pressure confidence estimates of the pressure signal” (¶ 0015) disclosing correcting the regional confidence factor for the different “sensing regions.”  Fig 2 depicts an algorithm “to calculate a corrected confidence factor”); and 
	“determining if the corrected confidence factor is below the threshold confidence factor” (Barfield, ¶ 0018-¶ 0019, ¶ 0022-¶ 0025:  Barfield teaches the “calculation of Confidence Estimate from pressure data may be used to set and adjust the Delta Pressure threshold value based on the noise present” (¶ 0018) and a “Confidence Estimate” may be used to determine the reliability of a pressure delta measurement (¶ 0019) thereby disclosing if the “corrected confidence factor is below the threshold confidence factor”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the percentages (confidence factors) of different regions as taught by Di Pardo by including the manipulation a confidence estimate (confidence factor) as disclosed by Barfield in order “to provide an indication of the reliability of one pressure sensor over another by relying on the pressure sensor with the best confidence estimate” (Barfield, ¶ 0016).   

Regarding claim 19:
	Claim 19 recites analogous limitations to claim 6 above and is therefore rejected on the same premise.

Claims 4, 7, 10-11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Di Pardo as modified in view Moore and Barfield as applied to claims 3 and 17 above respectively, and further in view of Grau et al., U.S. Pub. No. 2016/0041610 A1.

Regarding claim 4 Di Pardo does not teach: 
	“the first and second force measurements are calculated using stored calibration curves including the relationship between the peak generated electrical signals and a corresponding force measurement.”
	Grau teaches:
	  “the first and second force measurements are calculated using stored calibration curves including the relationship between the peak generated electrical signals and a corresponding force measurement” (Grau, ¶ 0318:  Grau teaches “Compensation values can be constructed by a standard calibration procedure in which pressure is applied at known positions on the sensor, and the results stored in a table”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ergonomic analysis of a sensorized glove which contains a plurality of pressure sensors detecting the pressure exerted in corresponding areas as taught by Di Pardo by including using stored calibration curves as taught by Grau in order to provide a system “to accurately reconstruct the centroid position of the touch through arithmetic interpolation” (Grau, ¶ 0990). 

Regarding claim 7 Di Pardo teaches:
	“a corrected corresponding peak force measurement of the incorrect sensing region based on the activation area and force distribution of the incorrect sensing region is a [scaled peak force measurement based on a stored calibration curve]” (Di Pardo, ¶ 0133-
¶ 0136:  Di Pardo teaches “filtering any possible background noise or activations of the sensor that are not to be attributed to the type of grasp” (¶ 0133) where the “noise” is related to a “force distribution”  and an “activation area” (see claim 1 above) and “filtering” discloses “calculating a corrected corresponding force measurement”).  
	Di Pardo does not teach:	
	[“scaled peak force measurement based on a stored calibration curve”]
	Grau teaches:
	[“scaled peak force measurement based on a stored calibration curve”] (Grau, 
¶ 0318:  Grau teaches “Compensation values can be constructed by a standard calibration procedure in which pressure is applied at known positions on the sensor, and the results stored in a table” and interpolation is used to determine values other than the stored values disclosing “a scaled peak force measurement based on a stored calibration curve”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ergonomic analysis of a sensorized glove which contains a plurality of pressure sensors detecting the pressure exerted in corresponding areas as taught by Di Pardo by including using stored calibration curves as taught by Grau in order to provide a system “to accurately reconstruct the centroid position of the touch through arithmetic interpolation” (Grau, ¶ 0990). 

Regarding claim 10:
	Claim 10 recites analogous limitations to claim 4 above and is therefore rejected on the same premise.

Regarding claim 11:
	Claim 11 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.

Regarding claim 20:
	Claim 20 recites analogous limitations to claim 7 above and is therefore rejected on the same premise.

Response to Arguments
Applicant’s arguments (remarks) filed 09/14/2022 have been fully considered.

Regarding Objections to the Claims page 12 of Applicant’s remarks:  The objections has been withdrawn due to Applicant’s arguments and the changes made to claim 8.

Regarding Rejection under 35 U.S.C. § 112(b) page 12 of Applicant’s remarks:  The rejection has been withdrawn due to Applicant’s arguments and the changes made to claim 2 and claim 18.

Regarding Rejections under 35 U.S.C. § 101 page 12 of Applicant’s remarks:  Based on consultation and consideration, the amendments made to independent claims 1 and 12 are not sufficient to overcome the 35 U.S.C. 101 rejection as the abstract idea lacks integration into a practical implementation.  Therefore, the 35 U.S.C. 101 rejection has not been withdrawn.  Applicant argues “the claim features recited in amended independent claims 1 and 12 recite sufficient structure, e.g., first sensor and second sensor detecting force within respective sensing regions, such that the claimed subject matter should not be deemed an abstract idea” (remarks page 12).
	Examiner respectfully disagrees.  Merely adding a generic sensor does not integrate an abstract idea into a practical idea (see MPEP 2106.05(d)).  Examiner respectfully suggests the limitation “calculating a corrected corresponding force measurement of the incorrect sensing region based on the activation area and force distribution of the incorrect sensing region” be refined to convey how this limitation is practically implemented into the main aspect of the invention.  

Regarding Rejections under 35 U.S.C. § 102(a)(2) and Rejections under 35 U.S.C. 
§ 103 page 13-14 of Applicant’s remarks:  Examiner finds Applicant’s arguments persuasive with respect to the amendments.  New grounds for rejection are necessitated by the amendments and are presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adamski et al., U.S. Pat. No. 9,562,818 B1, teaches a manipulation and force measuring device.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Denise R Karavias whose telephone number is (469)295-9152. The examiner can normally be reached 7:00 - 3:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE R KARAVIAS/Examiner, Art Unit 2857                                                                                                                                                                                                        
/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2857                                                                                                                                                                                                        11/15/2022